                  IN THEDocument
Case 2:15-cv-00155-D-BR UNITED STATES   DISTRICT
                                 106 Filed 05/09/19COURT
                                                     Page 1 of 2 PageID 1777
                  FOR THE NORTHERN DISTRICT OF TEXAS
                           AMARILLO DIVISION

AMARILLO INDEPENDENT                 §
SCHOOL DISTRICT,                     §
                                     §
      Plaintiff,                     §
                                     §
vs.                                  §      CASE NO. 2:15-cv-00155-J
                                     §
THE TRAVELERS LLOYDS                 §
INSURANCE COMPANY,                   §
                                     §
      Defendants.                    §
                                     §
______________________________________________________________________________
                          NOTICE OF SETTLEMEMT
______________________________________________________________________________

       The parties respectfully notify the Court that they have reached a settlement to resolve all

claims. They anticipate fully documenting the settlement and dismissing this matter within the

next 45 days. The parties therefore request that the Court defer all further action until that time.

       Respectfully submitted this 9th day of May, 2019.

                                              Respectfully submitted,

                                              /s/ Javier Delgado
                                              _______________________
                                              Javier Delgado, Esq.
                                              Merlin Law Group, P.A.
                                              515 Post Oak Blvd., Suite 510
                                              Houston, Texas 77027
                                              Telephone: (713) 626-8880
                                              Facsimile: (713) 626-8881
                                              jdelgado@merlinlawgroup.com

                                              Kelly Utsinger
                                              Andrea Slater Gulley
                                              Jennie C. Knapp
                                              Benjamin D. Doyle
                                              UNDERWOOD LAW FIRM, P    .C.
                                              500 South Taylor, Suite 1200
                                              P.O. Box 9158
                                              Amarillo, TX 791 05
                                              Kelly.utsinger@uwlaw.com
                                              Andrea.gulley@uwlaw.com
                                              Counsel for Plaintiff

                                              1
Case 2:15-cv-00155-D-BR Document 106 Filed 05/09/19              Page 2 of 2 PageID 1778
                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished via the Court’s

ECF system on the date of entry on the Court’s docket to:

       Steven Badger
       James Holbrook, III
       Jennifer Gibbs
       Zelle, LLP
       901 Main Street, Suite 4000
       Dallas, TX 75202
       sbadger@zelle.com
       jholbrook@zelle.com
       jgibbs@zelle.com



                                            __/s/ Javier Delgado _______
                                            Javier Delgado, Esq.




                                           2
